TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 12, 2020



                                     NO. 03-19-00839-CR


                                Ashton Blake Locke, Appellant

                                                v.

                                 The State of Texas, Appellee




    APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE TRIANA




This is an appeal from the trial court’s pretrial order denying Appellant’s court-appointed

counsel’s motion to withdraw. Having reviewed the record, it appears that the Court lacks

jurisdiction over this appeal. Therefore, the Court dismisses the appeal for want of jurisdiction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.